Case 0:19-cr-60244-UU Document 56 Entered on FLSD Docket 04/03/2020 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 0:19-cr-60244-UU

 UNITED STATES OF AMERICA,

 v.

 ALAIN BELIZAIRE,

             Defendant.
 __________________________________/

                                         ORDER

        This Cause is before the Court upon Defendant’s Motion to Proceed In Forma Pauperis

 on Appeal (D.E. 37) (the “Motion”).

        THE COURT has considered the Motion and is otherwise fully advised in the premises.

 According, it is hereby

        ORDERED AND ADJUDGED that the Motion, D.E. 37, is GRANTED.

        DONE AND ORDERED in Chambers in Miami, Florida this _2d_ day of April, 2020.



                                                 _____________________________

                                                 URSULA UNGARO
                                                 UNITED STATES DISTRICT JUDGE


 Copies provided:
 Counsel of record via CM/ECF




                                             1
